Citation Nr: 1136916	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to September 1981, and November 1982 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2008 the Veteran wrote describing his pain level as it regarded his back and knee, and relayed that it had worsened during the previous 6 to 8 months such that he had to use a wheelchair and was prescribed increased pain medications.  As such, the issue of an increased rating for his service-connected back and knee disabilities has been raised by the record, but has not been considered by the RO.  These claims are inextricably intertwined with the underlying TDIU appeal, and must be considered by the RO prior to final appellate consideration of the TDIU issue.  

The Board finds that further development is also needed regarding the Veteran's claim for TDIU.  In order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. § 4.16; see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A brief summary of the facts of this case reveals that the Veteran worked as a food service specialist and a self-propelled field artillery system mechanic while in service, and following service as an operating room nurse.  His service-connected disabilities consist of residuals of a right knee injury, evaluated as 30 percent disabling, and residuals, status-post excision spinous process T7, evaluated as 10 percent disabling.  The combined evaluation for the service-connected disabilities, including the bilateral factor is currently 40 percent. 

The Veteran also has multiple nonservice-connected disorders including bilateral shoulder disorder, back disorder, lumbar spine disease, bilateral hearing loss, joint disorder, anemia, residuals status-post tumor removal from thoracic spine area, and posttraumatic stress disorder.  

In a March 2007 VA examination the Veteran reported that he had discontinued his employment in 1998 due to a motor vehicle accident that caused severe back pain, and fractures of his low back, which the Board observes are not service connected.  The Board also observes subsequent treatment notes showed that the Veteran continued some form of employment.  For instance, treatment notes in January2001 indicated that he lost his job that day.  Treatment notes in February 2001 show that the Veteran reported having 15 years of education and 24months of technical training, with his usual occupation as a scrub nurse, and usual employment pattern as part time.  

In any case, the March 2007 VA examiner opined that the Veteran would not be able to perform adequately in his capacity as a surgical scrub nurse because of his chronic knee pain and instability, which would present a liability in a controlled surgical environment where he would be expected to push and pull patients on gurneys, and manipulate equipment and supplies in the surgical arena.  In addition, the examiner noted that his upper spine disorder would preclude repetitive pushing, pulling, bending or lifting.  The examiner then noted that other nonservice-connected disorders complicated the disability picture, adding significantly to it.  Even so, the examiner opined that the service-connected disabilities as described in the Veteran's history would be sufficient to partially impair the Veteran's ability to perform in his normal occupational setting.  The examiner then noted that there was some discrepancy between X-rays findings, physical examination and the extent of reported symptoms, such that there was an element of speculation regarding which injuries were most limiting for the Veteran. 

In April 2008, the Veteran wrote that his knee and back problems attributed to 85 to 90 percent of his pain, which had worsened such that he used a wheelchair and increased pain medications.  The Veteran indicated that the pain medications impaired his judgment and that this, along with difficulties standing, made it difficult for him to work.  

The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities of the right knee and thoracic back.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity as to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disorders on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment as an operating nurse.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. § 4.16.  

In addition, the Board observes that in October 2006 the Veteran indicated that he has received social security disability benefits for his disabilities since 1998.  It is unclear which disabilities the Veteran receives benefits for, and the corresponding social security records are not currently associated with his claims folder.  As such, the Board finds that these records should be requested and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Finally, in a 1996 VA examination the Veteran indicated that he had VA Vocational Rehabilitation and was learning computer science skills.  As such, Vocational Rehabilitation records should be obtained and associated with the claims folder.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any necessary notification and development action, adjudicate the issues of increased ratings for the Veteran's service-connected back and knee disabilities.  If the benefits sought are not granted, the veteran should be notified of the decision and his appellate rights and offered the appropriate period of time to respond.

2.  Obtain Social Security Administration disability benefits records and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  Obtain Vocational Rehabilitation records and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

4.  Following receipt of any outstanding records, the Veteran's claims folders and a copy of this remand should be forwarded for review by a VA examiner to determine whether the Veteran's service-connected disabilities, alone, render him unemployable.  A VA examination of the Veteran's service-connected disabilities of the residuals of a right knee injury and residuals, status-post excision spinous process T7 should be undertaken in conjunction with providing the requested opinion. 

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment. 

5.  After conducting any additional development deemed necessary, to include referral to the Director of Compensation and Pension pursuant to 4.16(b) if appropriate, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


